NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 BRIAN DARNELL EDWARDS,                          No. 16-15288

                 Plaintiff-Appellant,            D.C. No. 1:12-cv-01503-EPG

   v.
                                                 MEMORANDUM*
 KERN VALLEY STATE PRISON; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                        for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding**

                         Submitted September 13, 2016***

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

   California state prisoner Brian Darnell Edwards appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            Edwards consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under 28

U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

   The district court properly dismissed Edwards’s action because Edwards failed

to allege facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir.

2012) (setting forth elements of a First Amendment retaliation claim in the prison

context); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (setting forth

requirements for a deliberate indifference claim and stating that negligence is

insufficient to establish a constitutional violation).

   AFFIRMED.




                                            2                                    16-15288